Title: To James Madison from Sylvanus Bourne, 3 November 1804 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


3 November 1804, Amsterdam. “In sending the inclosed I take the liberty to repeat by way of duplicate the contents of my last on the subject of the Consulate at Rotterdam Viz That on Account of Mr Alexander’s never having recd his appointment from Govt. he has continued to act only under the Authority of Mr Foreman whose resignation has been given in to Govt two years past, which I think you will be of opinion is incorrect & Mr Alexander having been Absent for some time in London has again retransfered his powers ad interim to another which makes the thing still more informal & must tend to convince you of the propriety of forwarding on an original & fixed appointment for said place. Permit me on this occasion to observe that as sickness, neccessary buisness [sic] & many other casualties may often occurr to render the absence of a Consul indispensable it might do well to avoid the inconveniences resulting therefrom that the Law should expressly & duly recognise the signature of a tempora⟨ry⟩ Agent in like cases empowered by the Consul un⟨der⟩ the title of Chancellor or such other one as Govt may judge proper.
“You will perceive by the Europ⟨ean⟩ papers that Spain is again on the point of being entangled in the War which must afford a favorable moment for the negotiations of Mr Munroe who arrived at Rotterdam some days past on his way to Madrid. The condu⟨ct⟩ of G Britain in so meanly attacking & taking the Spanish fleet from So. America prior to any declaration of War seems to be highly reprobated. Many proceedings of the French are of a simil⟨ar⟩ character—& both parties appear to have lost sig⟨ht⟩ entirely of what was formerly understood to be the Rules of Nations in such cases—while the other nations of Europe are silent spectators of these events which tend indeed to break through ev[e]ry principle of social order & cannot fail to be followed by the most disastrous Consequences.”
Adds in a 10 Nov. postscript: “Mr Alexander has now returned to the exercise of his Official duties at Rotterdam.
“It will appear by the last papers sent you that a war between Russia & France is almost inevitable. We shall be likely to know more on this head when the British Parliament assembles in course of this month.”
